Citation Nr: 0923240	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to May 1978, 
August 1988 to March 1989, January to October 1991, and March 
2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  Although 
the Veteran's April 2006 claim specifies only PTSD, the Board 
finds that the Veteran's claim encompasses all of the 
Veteran's current acquired psychiatric disabilities.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
claims for service connection for PTSD encompass claims for 
service connection for all current psychiatric disabilities 
that arise from the same symptoms). 

In the April 2007 RO rating decision from which this appeal 
originates, the RO conceded the Veteran's claimed stressor on 
the basis of his DD Form 214 which shows that he was awarded 
the Global War on Terrorism Expeditionary Medal and the May 
2004 Post-Deployment Health Assessment.  The Post-Deployment 
Health Assessment shows that the Veteran reported in May 2004 
that he had seen coalition forces, the enemy, and civilians 
killed during his deployment, that he had been engaged in 
direct combat where he discharged his weapon, and that, 
during his deployment, he felt in great danger of being 
killed.  The Board finds the Veteran's statements to be 
credible.  In light of the absence of any contradictory 
information in the record, the Board also finds that the 
evidence of record establishes that the Veteran encountered a 
combat situation during active service.  Thus, 38 U.S.C.A. 
§ 1154(b) is applicable in this case.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

The Veteran was afforded VA examination in April 2007.  The 
examiner reported that the Veteran occasionally experienced 
recurrence of memories of traumatic events in Iraq.  The 
examiner found that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner also 
diagnosed the Veteran as having adjustment disorder with 
mixed features of emotion and conduct, and personality 
disorder, not otherwise specified (NOS).  The examiner stated 
that most of the Veteran's difficulties arose as the result 
of his personality structure and were not related especially 
to his exposure to trauma in Iraq.

VA treatment records covering the time period from April 2006 
to January 2008 document that the Veteran has been diagnosed 
as having PTSD, anxiety disorder NOS, and depressive 
disorder.  The most recent psychiatry note, reported by a 
physician assistant and dated in January 2008, showed that 
the Veteran was diagnosed as having PTSD and depressive 
disorder.  The same physician assistant diagnosed the Veteran 
with PTSD and depression/anxiety in November 2007.

The Board finds that the April 2007 VA examination did not 
address adequately the etiology of the Veteran's diagnosed 
adjustment disorder, given the equivocal suggestion that the 
Veteran's exposure to trauma in Iraq was related somewhat to 
his current psychiatric disability.  The record lacks a 
medical opinion which addresses the issue of a possible nexus 
for all of the Veteran's acquired psychiatric disabilities.  
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, 
the Board finds that, on remand, the Veteran should be 
afforded another VA examination for the purpose of 
determining the nature and etiology of all current 
psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for appropriate 
VA examination to ascertain the nature and 
etiology of all current psychiatric 
disabilities.  The claims file must be 
provided to the examiner for review.  
Based on a review of the claims file and 
the results of the Veteran's examination, 
the examiner should state whether the 
Veteran experiences any current acquired 
psychiatric disability.  For each acquired 
psychiatric disability that is diagnosed, 
the examiner should opine whether it is at 
least as likely as not that the 
psychiatric disability had its onset or 
otherwise is related to active service.  
If PTSD is diagnosed, then the examiner 
should identify the particular in-service 
stressor(s) supporting the diagnosis.

2.  Thereafter, readjudicate the claim of 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the benefits sought on appeal remain 
denied, the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

